Name: Commission Implementing Regulation (EU) 2017/2272 of 8 December 2017 entering a name in the register of traditional specialities guaranteed (Ã¢ Kabanosy staropolskieÃ¢ (TSG))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  marketing;  Europe;  consumption
 Date Published: nan

 9.12.2017 EN Official Journal of the European Union L 326/40 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2272 of 8 December 2017 entering a name in the register of traditional specialities guaranteed (Kabanosy staropolskie (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 26 and Article 52(3)(a) thereof, Whereas: (1) In accordance with Article 26 of Regulation (EU) No 1151/2012, Poland submitted the name Kabanosy staropolskie in view of enabling it to be registered in the register of Traditional Specialities Guaranteed provided for in Article 22 of Regulation (EU) No 1151/2012. Kabanosy staropolskie are long, thin sticks of dry sausage. (2) The name Kabanosy had previously been registered (2) as traditional speciality guaranteed without reservation of name in accordance with Article 13(1) of Council Regulation (EC) No 509/2006 (3). (3) Following the national opposition procedure referred to in the second subparagraph of Article 26(1) of Regulation (EU) No 1151/2012, the name Kabanosy was complemented by the term staropolskie. This complementing term identifies the traditional character of the name, in accordance with the third subparagraph of Article 26(1) of Regulation (EU) No 1151/2012. (4) The submission of the name Kabanosy staropolskie was received by the Commission and subsequently published in the Official Journal of the European Union (4). (5) On 26 August 2016 the Commission received a reasoned statement of opposition. On 9 September 2016 the Commission forwarded the statement of opposition. (6) Romania claimed that the registration of Kabanosy staropolskie would jeopardise the existence of the partially homonymous name Cabanos, which is the Romanian name of the Romanian variation of Kabanosy. Indeed, Cabanos is the name of Romanian meat preparations having very similar raw materials and production technology to the product Kabanosy staropolskie proposed by Poland as a Traditional Speciality Guaranteed (TSG). (7) Finding the opposition admissible, by letter of 7 November 2016 the Commission invited Poland and Romania to engage in appropriate consultations for a period of 3 months to seek agreement among themselves in accordance with their internal procedures. (8) An agreement was reached between the parties. Poland communicated the results of the agreement to the Commission by letter of 2 February 2017. (9) Poland and Romania agreed that the protection should cover only the term Kabanosy staropolskie as a whole. Such protection should, therefore, not hinder the use of the term Kabanosy per se nor the use of variations thereof such as Cabanos. (10) The Commission notes that the agreement recognises that Kabanosy staropolskie should be registered as TSG and aims at ensuring fair usage of the related rights. (11) The name Kabanosy staropolskie, should therefore be entered in the register of traditional specialities guaranteed, HAS ADOPTED THIS REGULATION: Article 1 The name Kabanosy staropolskie (TSG) is hereby entered in the register. The product specification of the TSG Kabanosy shall be deemed to be the specification referred to in Article 19 of Regulation (EU) No 1151/2012 for the TSG Kabanosy staropolskie with reservation of name. Kabanosy staropolskie (TSG) denotes product in Class 1.2. Meat products (cooked, salted, smoked, etc.), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (5). Article 2 The name Kabanosy staropolskie (TSG) is protected as a whole. The term Kabanosy may continue to be used, also in linguistic variations and translations thereof, throughout the European Union, provided the principles and rules applicable in the European Union's legal order are respected. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Implementing Regulation (EU) No 1044/2011 of 19 October 2011 entering a name in the register of the traditional specialities guaranteed (Kabanosy (TSG)) (OJ L 275, 20.10.2011, p. 16). (3) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). Regulation repealed and replaced by Regulation (EU) No 1151/2012. (4) OJ C 188, 27.5.2016, p. 6. (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).